

115 HR 4828 IH: Codifying Useful Regulatory Definitions Act
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4828IN THE HOUSE OF REPRESENTATIVESJanuary 18, 2018Mr. Long (for himself, Mr. Kind, Mr. Gallagher, Mr. Grothman, and Mr. Duffy) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to define the term natural cheese.
	
 1.Short titleThis Act may be cited as the Codifying Useful Regulatory Definitions Act or the CURD Act. 2.FindingsCongress finds as follows:
 (1)There is a need to define the term natural cheese in order to maintain transparency and consistency for consumers so that they may differentiate natural cheese from process cheese. (2)The term natural cheese has been used within the cheese making industry for more than 50 years and is well established.
			3.Definition of natural cheese
 (a)DefinitionSection 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321) is amended by adding at the end the following:
				
					(ss)
 (1)The term natural cheese means cheese that— (A)is produced from the milk of lactating animals or from other dairy ingredients; and
 (B)is produced in accordance with— (i)natural cheese standards of identity under part 133 or section 130.10 of title 21, Code of Federal Regulations (or any successor regulations);
 (ii)natural cheese standards of identity under applicable State law, if any; or (iii)natural cheese practices that are not established in any law or regulation.
 (2)Such term does not include— (A)pasteurized process cheeses as defined in section 133.169, 133.170, or 133.171 of title 21, Code of Federal Regulations (or any successor regulations);
 (B)pasteurized process cheese foods as defined in section 133.173 or 133.174 of title 21, Code of Federal Regulations (or any successor regulations);
 (C)pasteurized cheese spreads as defined in section 133.175, 133.176, or 133.178 of title 21, Code of Federal Regulations (or any successor regulations);
 (D)pasteurized process cheese spreads as defined in section 133.179 or 133.180 of title 21, Code of Federal Regulations (or any successor regulations);
 (E)pasteurized blended cheeses as defined in section 133.167 or 133.168 of title 21, Code of Federal Regulations (or any successor regulations);
 (F)any products comparable to any product described in any of subparagraphs (A) through (E); or (G)cold pack cheeses as defined in section 133.123, 133.124, or 133.125 title 21, Code of Federal Regulations (or any successor regulations), or any comparable products..
 (b)LabelingSection 403 of the Federal Food Drug and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:
				
 (z)If its label or labeling includes the term natural cheese, unless the food meets the definition of natural cheese under section 201(ss), except that nothing in this paragraph shall prohibit the use of the term natural, all-natural, or a similar claim or statement with respect to a food in a manner that is consistent with regulations, guidance, or policy statements issued by the Secretary..
 (c)National uniformitySection 403A(a)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343–1(a)(2)) is amended by striking or 403(w) and inserting 403(w), or 403(z).
			